Exhibit 16.1 Patrick Rodgers, CPA, P.C. 309 East Citrus Street, Altamonte, Springs, FL 32701 March 19, 2014 Office of the Chief Accountant Securities and Exchange Commission 100F Street, NE Washington, D.C. 20549 Reference: UMED Holdings, Inc. On December 15, 2013, my appointment as auditor for UMED Holdings, Inc. ceased. I have read UMED Holdings, Inc.’s statements included under Item 4.01 of its Form 8-K/A dated March 19, 2014 and agree with such statements, insofar as they apply to Patrick Rodgers, CPA, PA. I hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K/A. Sincerely, /s/Patrick Rodgers, CPA, PA Patrick Rodgers, CPA, PA
